    Case 5:21-cv-03164-SAC Document 4 Filed 09/10/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


RICKY L. HOLLINS, JR.,

                             Petitioner,

           v.                                       CASE NO. 21-3164-SAC

STATE OF KANSAS,


                             Respondent.


                          MEMORANDUM AND ORDER



       This matter is before the Court on Petitioner’s petition for

writ of habeas corpus, which he filed on July 22, 2021. (Doc. 1.)

Petitioner is in pretrial custody at Sedgwick County Correctional

Center and he asserts that he is being unlawfully detained, as there

is no evidence that he committed the crimes with which he is

charged. Id. at 2. Petitioner also asserts that he has been held

for more than 9 months without a preliminary hearing and that his

constitutional right to a speedy trial has been violated. Id. at 5.
He asks the Court to dismiss the pending criminal charges and order

him released from custody. Id. at 6.

       After undertaking a preliminary review of the petition, the

Court issued a notice and order to show cause (NOSC) explaining

that under Younger v. Harris, 401 U.S. 37, 46 (1971), federal courts

must   abstain   from   exercising   jurisdiction    when   the    following

conditions are met:     “(1) there is an ongoing state criminal, civil,
or administrative proceeding; (2) the state court provides an

adequate forum to hear the claims raised in the federal complaint,

and (3) the state proceedings involve important state interests,
      Case 5:21-cv-03164-SAC Document 4 Filed 09/10/21 Page 2 of 2




matters which traditionally look to state law for their resolution

or implicate separately articulated state policies.” Winn v. Cook,

945 F.3d 1253, 1258 (10th Cir. 2019). (Doc. 3.) The NOSC concluded

that even liberally construing the petition in this case, as is

appropriate since Petitioner is proceeding pro se, it appears that

all    three    conditions   are   met.   The      Court   therefore    directed

Petitioner to show cause, in writing, on or before August 30, 2021,

why this matter should not be summarily dismissed without prejudice.

The Court cautioned Petitioner that the failure to file a timely

response would result in this matter being dismissed without further

prior notice to Petitioner.

       Petitioner has not filed a response to the NOSC or any other

documents in this matter. The Court will therefore dismiss this

matter    without    prejudice     pursuant   to    the    Younger     abstention

doctrine. The Court also concludes that its procedural ruling in

this matter is not subject to debate among jurists of reason and

declines to issue a certificate of appealability. See Slack v.

McDaniel, 529 U.S. 473, 484 (2000).


       IT IS THEREFORE ORDERED that the Petition is dismissed without

prejudice. No certificate of appealability will issue.


       IT IS SO ORDERED.

       DATED:    This 10th day of September, 2021, at Topeka, Kansas.




                                     S/ Sam A. Crow

                                     SAM A. CROW
                                     U.S. Senior District Judge
